Case 1:20-cv-06249-ENV-PK Document 18 Filed 02/12/21 Page 1 of 1 PageID #: 765




                    THE MERMIGIS LAW GROUP, P.C.
                              85 Cold Spring Road
                             Syosset, New York 11791
                                 516-353-0075
                            MermigisLaw@GMail.com

February 12, 2021

Via ECF
The Honorable Eric N. Vitaliano
United States District Court
Eastern District of New York
225 Cadman Plaza East.
Brooklyn, New York 11201
                                      RE:    Sid Boys Corp. et al v. Cuomo et al
                                             1:20-cv-06249-ENV-PK

Dear Judge Vitaliano.:


       Plaintiffs will withdraw their preliminary injunction motion that was scheduled to be

heard on February 17, 2021, without prejudice. I apologize for any inconvenience to this

Honorable Court.

       My clients have confirmed that they have opened their restaurants today with no issue.

       Plaintiffs will continue to pursue their civil action for declaratory judgment against

Defendant Governor Andrew M. Cuomo.

       Thank you for your time and consideration in this matter.



                                      Respectfully yours,

                                      /s/ James G. Mermigis



                                      James G. Mermigis, Esq.
